Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/17/2021 has been entered.
 
Response to Amendment
Amendments to the claims, filed on 07/17/2021, are accepted and do not introduce new matter. 
Previous 112(b) rejections of claims 13-24 are overcome.
Claims 1-24 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over MacGregor (U.S. 2008/0283504) in view of Matsui et al (U.S. 4,578,164) and Spencer (U.S. 2003/0173430). 
Regarding claim 1, MacGregor teaches a method of forming a nozzle tip (as disclosed in abstract and seen in Fig 1) comprising: 
forming a nozzle tip body (body of nozzle tip defined by body 12) with opposed upstream (shown below) and downstream surfaces (shown below); and 
forming a plurality of outlet orifices (16) through the nozzle tip body (as seen in Fig 1) on respective orifice axes that are angled diverge away from a central longitudinal axis in a downstream direction (as seen in Fig 1, the orifices are aligned so that they are angled away from a central longitudinal axis of valve body 12), each outlet orifice including an outlet portion (outer orifice 18 is an outlet) and a tapered inlet portion (inner walls of orifices 16 are tapered) upstream of the cylindrical outlet portion (the tapered portion is upstream of 18), wherein forming each of the outlet orifices includes: 
forming the tapered inlet portion with an EDM tool extending through the cylindrical outlet portion (MacGregor teaches a method of using an EDM apparatus to create a tapered bore, as claimed, see paragraph 0005 and seen in Figs 2-3). 

Regarding the cylindrical portion, Matsui teaches a nozzle tip (Fig 6) wherein a cylindrical outlet portion (shown below) extends upstream from a downstream surface to a point between the downstream surface and an upstream surface (as shown below).

    PNG
    media_image1.png
    323
    576
    media_image1.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MacGregor to incorporate the teachings of Matsui to provide the nozzle outlet with a geometry as seen above, because such a configuration improves flow characteristics of fluid exiting the nozzle (as disclosed in col 6, line 63 to col 7, line 17 of Matsui).
Regarding the EDM tool, Spencer teaches a method for manufacturing injection holes wherein a tool (tool 20a is described as an EDM tool in Par 0026) is used to make a hole (12), wherein the tool has a reverse taper tip (as seen in Figs 3A-3B, the tool 20a has a tapered end that is considered reverse when viewed from an downstream end 10b to an upstream end 10a); 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Macgregor to incorporate the teachings of Spencer to provide the EDM tool with a reverse taper tip and plunged from an upstream direction towards a downstream direction because with this method the opening of the holes can be made with any suitable cross-section, such as, for example, circular, oval, rectangular, square or polygonal (as disclosed in Par 0025). This would add versatility to the method of manufacturing injection orifices of Macgregor by allowing any suitable shape of orifices depending on intended use and used fluids in the end-product. In combination, the EDM tool is plunged in a direction towards the cylindrical portion, since Spencer teaches plunging the tool from an upstream side of the nozzle tip towards the downstream side.
Note: All references made in parenthesis hereafter are referencing MacGregor, unless stated otherwise.  
 Regarding claim 2, MacGregor, Matsui and Spencer teach the method as recited in claim 1, wherein each of the cylindrical outlet portions defines a respective outlet axis (each outlet axis corresponding to each orifice 16), and wherein each tapered inlet portion converges down towards the outlet axis in a direction from the upstream surface toward the downstream surface (as seen in Fig 1, the tapered portion converges from upstream surface to downstream surface).
claim 3, MacGregor, Matsui and Spencer teach the method as recited in claim 2, wherein the outlet axes of the outlet orifices diverge away from a central longitudinal axis defined by the nozzle tip body to issue a diverging spray pattern (as seen in Fig 1, the orifices 16 diverge away from each other, as claimed).
Regarding claims 4-5, MacGregor, Matsui and Spencer teach the method as recited in claim 2. However, they do not teach the method wherein the tapered inlet converges down toward the outlet axis at an angle less than or equal to 30°; wherein the tapered inlet converges down toward the outlet axis at an angle greater than or equal to 10°.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the tapered inlet converging at an angle of 30° or 10°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 II A). It would be obvious to find an ideal angle of convergence for the tapered inlets of the orifice in order to configure the nozzle to exhibit ideal spraying characteristics depending on its intended purpose. 
Regarding claim 6, MacGregor, Matsui and Spencer teach the method as recited in claim 1, wherein the tapered inlet portion extends over half way along the length of the outlet orifice between the upstream surface and the downstream surface (as seen in Fig 1, the tapered inlet portion extends over half way along the length of the outlet orifice).
Regarding claim 7, MacGregor, Matsui and Spencer teach the method as recited in claim 1, wherein the tapered inlet portion extends over three- quarters of the way along the length of the outlet orifice between the upstream surface and the downstream surface (as seen in Fig 1 over three-quarters of the way along the length of the outlet orifice; in combination with Matsui, the cylindrical portion would extend from the end of the tapered portion of MacGregor).
Regarding claim 8, MacGregor, Matsui and Spencer teach the method as recited in claim 1, wherein the tapered inlet portion meets the upstream surface at an orifice inlet edge with a circumference (shown below), wherein the orifice inlet edge defines an obtuse angle between the tapered inlet portion and the upstream surface around the full circumference of the orifice inlet edge (obtuse angle shown below).
Alternatively, it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to find an ideal angle between the tapered inlet portion and the upstream surface around the full circumference of the orifice inlet edge, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art (MPEP 2144.05 II A). It would be beneficial to perfect the angle between the tapered inlet portion and the upstream surface depending on type of fuel, engine used and fuel cycles. 
Regarding claim 9, MacGregor, Matsui and Spencer teach the method as recited in claim 8, wherein the tapered inlet portion extends from the orifice inlet edge to the cylindrical outlet portion (as taught by Matsui Fig 6, the tapered inlet portion 19 extends from an inlet edge to the cylindrical outlet portion).
Regarding claim 10, MacGregor, Matsui and Spencer teach the method as recited in claim 1, further comprising: providing a nozzle body (12) defining a feed passage (14), wherein 
Regarding claim 11, MacGregor, Matsui and Spencer teach the method as recited in claim 10, wherein the feed passage includes a flow passage (flow passage defined on cavity 14 in between the inner wall of body 12 and a valve plunger, not shown) that feeds into the outlet orifices that is at least one of annular or helical (cavity 14 is annular and feeds the passages 16).

    PNG
    media_image2.png
    520
    579
    media_image2.png
    Greyscale

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over MacGregor (U.S. 2008/0283504) in view of Matsui et al (U.S. 4,578,164) and Spencer (U.S. 2003/0173430); further in view of Low et al (U.S. 2014/0090394).
Regarding claim 12, MacGregor, Matsui and Spencer teach the method as recited in claim 10. However, they do not teach the method further comprising disposing a heat shield downstream of the downstream surface of the nozzle tip, wherein an aperture is defined 
Low teaches a nozzle (48D) comprising a heat shield (60) disposed downstream of the downstream surface of a nozzle tip (64, as seen in Fig 2), wherein an aperture (60-1) is defined through the heat shield aligned with the outlet orifice to permit issue of fluid from the orifice therethrough (as seen in Fig 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MacGregor to incorporate the teachings of Low to provide protection from high temperature around a portion of the fuel path (paragraph 0019). This is beneficial to all kinds of fuel injectors. 

Claims 13-17 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al (U.S. 4,578,164) in view of Gunji et al (U.S. 2007/0057093). 
Regarding claim 13, Matsui teaches a method of forming a nozzle tip (seen in Fig 6) comprising: 
forming a nozzle tip body (12) with opposed upstream and downstream surfaces (shown below); and 
forming a plurality of outlet orifices (18) through the nozzle tip body on respective orifice axes that are angled diverge away from a central longitudinal axis in a downstream direction (as seen in Fig 6, outlets 18 diverge away from the central axis, as claimed), each outlet orifice including a cylindrical outlet portion (shown below) and a tapered inlet portion (shown below) upstream of the cylindrical outlet portion. 

Gunji teaches a method of forming orifices in a nozzle tip, which includes a step of forming the tapered inlet portion (15a) in a downstream portion (defined by plate 15) of the nozzle tip body (as seen in Figs 1 and 3) with a cutting tool extending from an upstream position along a respective orifice axis (Par 0049 discloses forming the tapered portion 15a with a cutting tool before forming the cylindrical portion 32; therefore, the orifice is made from an upstream position, since 15a corresponds to the upstream side of the nozzle tip), followed by joining the downstream portion of the nozzle tip body to an upstream portion of the nozzle tip body so that the upstream portion of the nozzle tip intersects the respective orifice axis (once the downstream potion 15 is machined, it is joined to the upstream portion 9 of the nozzle tip; as shown below, once the two portions are joined, the upstream portion intersects the axis of the orifice).  

    PNG
    media_image3.png
    568
    748
    media_image3.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsui to incorporate the teachings of Gunji to provide a step of forming the orifice from an upstream direction and then joining a downstream portion to an upstream portion in order to have a manufacturing method that provides uniform lengths, homogeneity of spray, and optimized spray shapes (as disclosed in Pars 0064 and 0065 of Gunji). This would add versatility to the method and device of Matsui.  
Note: all references made in parenthesis hereafter are referencing Matsui, unless otherwise stated. 
Regarding claim 14, Matsui and Gunji teach the method as recited in claim 13, wherein each of the cylindrical outlet portions defines a respective outlet axis (axis belong each cylindrical portion), and wherein each tapered inlet portion converges down towards the outlet axis in a direction from the upstream surface toward the downstream surface (as seen in Fig 6).  
claim 15, Matsui and Gunji teach the method as recited in claim 14, wherein the outlet axes of the outlet orifices diverge away from a central longitudinal axis defined by the nozzle tip body to issue a diverging spray pattern (as seen in Fig 6, the outlet axis diverge away from the center of the nozzle tip).  
Regarding claims 16-17, Matsui and Gunji teach the method as recited in claim 14. However, they do not teach the method wherein the tapered inlet converges down toward the outlet axis at an angle less than or equal to 30°; wherein the tapered inlet converges down toward the outlet axis at an angle greater than or equal to 10°.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the tapered inlet converging at an angle of 30° or 10°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 II A). It would be obvious to find an ideal angle of convergence for the tapered inlets of the orifice in order to configure the nozzle to exhibit ideal spraying characteristics depending on its intended purpose. 
Regarding claim 20, Matsui and Gunji teach the method as recited in claim 13, wherein the tapered inlet portion meets the upstream surface at an orifice inlet edge with a circumference (as seen in Fig 6, the tapered inlet has an circumferential edge), wherein the orifice inlet edge defines an obtuse angle between the tapered inlet portion and the upstream surface around the full circumference of the orifice inlet edge (obtuse angle shown below).  
Alternatively, it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to find an ideal angle between the tapered inlet 
Regarding claim 21, Matsui and Gunji teach the method as recited in claim 20, wherein the tapered inlet portion extends from the orifice inlet edge to the cylindrical outlet portion (as seen in Fig 6, the tapered inlet portion 19 extends from an inlet edge to the cylindrical outlet portion).  
Regarding claim 22, Matsui and Gunji teach the method as recited in claim 13, further comprising: providing a nozzle body defining a feed passage (30), wherein the upstream surface of the nozzle tip is in fluid communication with the feed passage of the nozzle body for supplying a flow of fluid to the outlet orifice (as seen in fig 6, passage 30 is fluid communication with the upstream surface).  
Regarding claim 23, Matsui and Gunji teach the method as recited in claim 22, wherein the feed passage includes a flow passage that feeds into the outlet orifices that is at least one of annular or helical (passage 30 defines an annular flow passage, see Fig 6).  

    PNG
    media_image4.png
    348
    645
    media_image4.png
    Greyscale

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al (U.S. 4,578,164) in view of Gunji et al (U.S. 2007/0057093); further in view of Chadwick et al (U.S. 3,756,106). 
Regarding claim 18, Matsui and Gunji teach the method as recited in claim 13. However, they do not teach the tapered inlet portion extending over half way along the length of the outlet orifice between the upstream surface and the downstream surface.  
Chadwick teaches a tapered nozzle orifice wherein the tapered inlet portion (32) extends over half way along the length of the outlet orifice between the upstream surface and the downstream surface (as seen in Fig 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsui to incorporate the teachings of Chadwick to provide a nozzle outlet with a tapered inlet extending over half way along the length of the outlet orifice because this configuration allows a relatively easy geometry to machine (as disclosed in Col 4, lines 10-13 of Chadwick). 
claim 19, Matsui and Gunji teach the method as recited in claim 13. However, they do not teach the tapered inlet portion extending over three-quarters of the way along the length of the outlet orifice between the upstream surface and the downstream surface.  
Chadwick teaches a tapered nozzle orifice wherein the tapered inlet portion (32) extends over three-quarter of the way along the length of the outlet orifice between the upstream surface and the downstream surface (as seen in Fig 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsui to incorporate the teachings of Chadwick to provide a nozzle outlet with a tapered inlet extending over three-quarters of the way along the length of the outlet orifice because this configuration allows a relatively easy geometry to machine (as disclosed in Col 4, lines 10-13 of Chadwick). 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al (U.S. 4,578,164) in view of Gunji et al (U.S. 2007/0057093); further in view of Low et al (U.S. 2014/0090394).
Regarding claim 24, Matsui and Gunji teach the method as recited in claim 22. However, they do not teach the method further comprising disposing a heat shield downstream of the downstream surface of the nozzle tip, wherein an aperture is defined through the heat shield aligned with the outlet orifice to permit issue of fluid from the orifice therethrough.
Low teaches a nozzle (48D) comprising a heat shield (60) disposed downstream of the downstream surface of a nozzle tip (64, as seen in Fig 2), wherein an aperture (60-1) is defined 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsui to incorporate the teachings of Low to provide protection from high temperature around a portion of the fuel path (paragraph 0019). This is beneficial to all kinds of fuel injectors. 

Response to Arguments
Applicant’s arguments, filed 07/17/2021, with respect to 112(b) rejection of independent claim 13 have been fully considered and are persuasive.  The rejection has been withdrawn. Applicant argues that the limitation of “joining the downstream portion of the nozzle tip body to an upstream portion of the nozzle tip body so that the upstream portion of the nozzle tip intersects the respective orifice axis” is definite. Examiner concedes to arguments; rejection has been withdrawn. 
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the arguments do not apply in view of new grounds of rejection. Applicant's amendments filed on 07/17/2021 have resulted in the new grounds of rejection found above.
Applicant's arguments regarding claims 13-24 have been fully considered but they are not persuasive. Applicant argues that Matsui and Gunji do not teach the method wherein joining the downstream portion of the nozzle tip body to an upstream portion of the nozzle tip body so that the upstream portion of the nozzle tip intersects the respective orifice axis. Examiner respectfully disagrees. As shown in the annotated figure above, Gunji teaches an 
	Examiner asserts that all pending claims are properly rejected in view of the cited references. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.






/JUAN C BARRERA/
Examiner, Art Unit 3752

/CODY J LIEUWEN/Primary Examiner, Art Unit 3752